Citation Nr: 1743152	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-19 373	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include Osgood-Schlatter's disease (OSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the Veteran's claim.  That decision found that new and material evidence had not been received to reopen a claim for service connection for OSD, right and left.

In January 1979 the RO denied entitlement to service connection for OSD, right and left.  Within one year of the January 1979 denial, the VA received medical treatment records from Memorial Hospital in March 1979 and September 1979, and a medical certificate and history form (VA Form 10-10m) in September 1979.  The RO adjudicated the claim in July 31, 1984, but did not determine whether the above treatment records and VA Form 10-10m was new and material evidence received within the appeal period.  In any case where new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).  As indicated above, new evidence was received within one year of the January 1979 denial, which is within the appeal period and accordingly the claim has remained pending.  Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  As such, there is no prior final denial  and new and material evidence is not required in this case.  The issue on the title page has been recharacterized accordingly.

The appeal is REMANDED to the AOJ.  The Veteran will be advised if he needs to take further action.


REMAND

  The RO in the March 2013 rating decision and the April 2014 statement of the case denied reopening of the Veteran's claim for OSD, right and left, because the evidence submitted was found not to be new and material.  Since the claim was not considered on the merits, it must be remanded for that purpose.  See Jarrell v. Nicholson, 18 Vet. App. 405 (2004) (holding that it is generally improper for the Board to decide a question in the first instance). 

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim for service connection for a bilateral knee disability on the merits.

2.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

